Applicant-initiated Interview Summary
-continued 

	Applicant’s representative argued that the corrected the Declaration would indicate the intention to broaden.  However, the Examiner pointed out that the corrected Reissue Declaration was filed not within the two year limit required for broadening claims in a reissue application and there was no claim amendment at the time of filing of the instant reissue application to indicate the intention to broaden.  No agreement has been reached and a formal response from the Applicant is forth coming.

/YUZHEN GE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:


/COLIN M LAROSE/Primary Examiner, Art Unit 3992